Citation Nr: 1731363	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-27 554	)	DATE
	)
	)


THE ISSUE

Whether a July 2011 Board decision, which denied an initial evaluation in excess of 10 percent for service-connected hemorrhoids, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

[Separate decisions have been issued by the Board addressing (1) the discontinuance of vocational rehabilitation benefits and (2) multiple service connection issues and entitlement to an earlier effective date for an increased rating.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran is the moving party in this action.  He served on active duty from July 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's August 2011 motion to reverse or revise a July 2011 Board decision that, in part, granted an initial 10 percent evaluation for service-connected hemorrhoids and denied an initial evaluation in excess of 10 percent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1. In a July 12, 2011 decision, the Board, in pertinent part, denied an initial evaluation in excess of 10 percent for service-connected hemorrhoids.

2. The record does not reveal any kind of error of fact or law in the Board's July 12, 2011, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a July 12, 2011, decision of the Board which denied entitlement to an initial evaluation in excess of 10 percent for service-connected hemorrhoids based on CUE have not been met.  38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400-11 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

CUE

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A (a), 7111(a), (c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b). 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.   

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of CUE.  See Phillips v. Brown, 10 Vet. App. 25   (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  A disagreement with how facts were evaluated is inadequate to raise CUE.   

Medical personnel are not adjudicators, and as such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208   (1998).  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Disability Rating

In his motion, the Veteran contends that the Board's July 2011 decision "did not apply the law correctly" in determining that a 10 percent initial evaluation for hemorrhoids, and not a 20 percent evaluation, was warranted.  The Veteran cited various private treatment records to support his motion.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The July 2011 Board decision granted a 10 percent initial evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  A 0 percent rating applies for mild or moderate hemorrhoids.  Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling.  A 20 percent is the highest scheduler rating for hemorrhoids.

In the August 2011 motion alleging CUE, the moving party asserts that the Board erred in reaching its conclusion because private treatment records documented private treatment records consistent with an initial 20 percent evaluation.  It was specifically argued that the Board failed to properly consider the medical evidence of record that documented anal fissures.

After reviewing the medical and lay evidence before the Board at the time of the July 2011 decision, the Board finds that the moving party's allegation of error in the July 2011 Board decision essentially relates to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute CUE.  In this regard, the Board did consider the relevant medical evidence and lay evidence, and concluded that the evidence weighed against the claim. 

The Board recognizes the contentions of the moving party that the medical evidence was not properly considered.  However, the Board finds that in July 2011, it weighed the evidence before it and reached its decision.  The allegations of the moving party are essentially a disagreement as to how the facts were weighed or evaluated and does not constitute CUE.  The Board acknowledged the moving party's relevant symptoms of hemorrhoids.  

The moving party has not identified any specific finding or conclusion in the July 2011 Board decision that was undebatably erroneous.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  The evidence before the Board in July 2011 was varied on the severity of symptoms of the Veteran's service-connected hemorrhoids, which would leave room for debate in the weighing of the evidence.

Therefore, as the record at the time of the July 2011 decision included varied medical evidence with respect to the severity of the Veteran's hemorrhoids, the moving party's argument remains one that the Board should have weighed or evaluated the evidence differently, and, thus, cannot form the basis for a finding of CUE.  38 C.F.R. § 20.1403 (d)(3). 

Based on the foregoing, as the July 2011 Board decision contains no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the July 2011 Board decision was not clearly and unmistakably erroneous in failing to award an initial evaluation of 20 percent for service-connected hemorrhoids.  The decision was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.
 
In summary, the Board's July 2011 decision does not contain an outcome determinative error.  Thus, that decision is not clearly and unmistakably erroneous. The moving party's motion for revision of that decision is denied.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion to revise or reverse the July 2011 Board decision that denied an initial evaluation in excess of 10 percent for service-connected hemorrhoids is dismissed.



                       ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



